Exhibit 10.8

 
$25.000.00 (Twenty Five Thousand
Dollars)                                                                                                                
             Effective Date: July 7, 2009
 
Annual Interest Rate: 12.00% (Twelve
Percent)                                                                                                                              Due
on: August 7, 2009
 
HOME SAVERS HOLDING CORPORATION
 
PROMISSORY NOTE
 
Home Savers Holding Corporation (the "Debtor''). for value received, hereby
promises to pay to the order of Mr. Thomas S. Rubin (the "Holder"). at such
location as may be designated by Holder from time to time, the principal amount
of Twenty Five Thousand Dollars ($25,000.00), and to pay interest on the unpaid
balance thereof from the date hereof in lawful money of the United States, as
follows:
 
From the effective date shown above, Holder shall be paid simple interest at the
rate per annum represented above ("Payable Interest Rate"). All interest paid
hereunder shall he based on a Three Hundred Sixty (360) day year. consisting of
twelve (12) months. each consisting of thirty (30) days.
 
The principal amount hereof, and any interest not theretofore paid, shall be due
and payable on the Due date set forth above. The Debtor may prepay this Note at
any time without penalty.
 
Each payment made to Holder shall he credited first on interest then due. and
the remainder, if any, on principal; and interest shall thereupon cease upon the
principal so credited. Should default be made on payment of any installment when
due, or of any obligation or covenant or warranty of the Debtor in the Note
Issuance Agreement, the whole sum of principal and interest shall become
immediately due and payable, at the option of the Holder of this Note. All
principal and interest shall be payable in lawful money of the United States.
 
Any notice required or permitted under this Note shall be given in writing and
shall be deemed effectively given upon personal delivery or sent by first class
mail, postage prepaid, to the party to be notified at the address indicated
herein. or at such other address as such party may designate by ten (10) days'
advance written notice to the other parties.
 
Any term of this Note may be amended and the observance of any term of this Note
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Holder. It
is understood, however, that terms incorporated by reference herein from the
Note Issuance Agreement may be amended without such consent, but only to the
extent provided in the Note Issuance Agreement. Any amendment or waiver effected
in accordance with this section shall be binding upon the Holder, each future
Holder of all such securities.
 
This Note shall be binding upon the heirs. assigns, successors in interest,
agents and employees of the parties hereto.
 
The Debtor agrees to pay any and all attorneys' fees and costs incurred by
Holder, and/or the trustee associated with the enforcement of the terms of this
Promissory Note.
 
If one or more provisions of this Note are held to be unenforceable under
applicable law, such provision shall be excluded froth this Note and the balance
of the Note shall he interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.
 
This Note shall be governed and construed and enforced in accordance with the
laws of the State of Nevada. HOME SAVERS HOLDING CORPORATION, a Nevada
corporation
 


/s/ Paul R. Peterson
Name: Paul R. Peterson Title: Chairman and CEO
 
555 NW Park Ave.; Ste. 804 Portland, OR 97209